The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2014

                                       No. 04-13-00395-CR

                                         Rigo GUERRA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00042-CRL
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due to be filed on November 18, 2013. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to December 18, 2013. On December 27, 2013, the appellant filed a motion
requesting an additional extension of time to file the brief until January 17, 2014, for a total
extension of sixty days. By order dated December 30, 2013, the motion was granted. The order
stated that appellant’s brief must be filed by January 14, 2014. The motion further stated, “THIS
IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED.”

        The brief was not filed by the January 14, 2014. On January 21, 2014, this court issued
an additional order extending the deadline for filing the brief to January 27, 2014. The order
stated that if the brief was not filed by January 27, 2014, this appeal would be abated to the trial
court for an abandonment hearing, and the trial court would be asked to consider whether
sanctions were appropriate against appellant’s attorney. TEX. R. APP. P. 38.8(b)(2). The brief
was not filed by January 27, 2014.

       Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?
       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records
in this court, no later than March 6, 2014, which shall include: (1) a transcription of the hearing
and copies of any documentary evidence admitted, (2) written findings of fact and conclusions
of law, and (3) recommendations addressing the above enumerated questions.




                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court